DETAILED ACTION
Election/Restrictions
Claims 1-15 were elected for examination.  Election was made without traverse in the reply filed on 11/13/2021.  Claims 21-23 are new and are grouped with claims 1-15 for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Malky (US 20160187894 A1).
Regarding claim 1, Malky discloses a system for a combination space and water heater, the system comprising: a controller device (abstract) including sensors (see Fig. 1 showing various sensors) and plumbing (122, 126) adapted to install between a hydronic heating coil (130, 132, 134) and a water heater (124 and/or 144), wherein the controller device automatically infers thermal and physical properties (e.g., temperatures, boiler capacity, boiler heating rate, water flow rate) of the water heater and the hydronic heating coil from measurements from the sensors (paras. 49, 67, 96, 112,118).  
Regarding claim 4, Malky discloses wherein the controller reads and stores data from the sensors, from the hydronic heating coil, the water heater, and/or external sources (paras. 68, 72).  

Regarding claim 7, Malky discloses wherein the controller device monitors cycling and modulation of the water heater (paras. 93, 95, 98, 101) and/or a supplemental space heater including the hydronic heating coil.  
Regarding claim 8, the claim is rejected because the supplemental heating system recited in claim 6 is examined to be optional.  
Regarding claim 9, Malky discloses wherein the controller device automatically develops a performance model of the water heater (Fig. 9) and the hydronic heating coil (paras. 7, 10, 11, 62, 93, 109) over a timeframe, and operates the combination space and water heater as a function of the performance model.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malky (US 20160187894 A1).
Regarding claim 2, Malky discloses wherein the plumbing comprises a water conduit (Fig. 1), a variable speed pump (paras. 24, 81; the variable voltage, see also para. 84, suggests that the pumps operate at different speeds based on the supply voltage to the pumps; the Examiner is also taking Official Notice that it is well-known and common knowledge to use variable speed pumps in a hydronic heating system, and it would have been obvious to use one so that the flow of water can be optimally controlled), and control valves (para. 30). 
Regarding claim 3, Malky discloses wherein the plumbing comprises a buffer storage vessel (144, Fig. 1).  
Regarding claim 5, Malky discloses wherein the combination space and water heater is a potable water system (a person can drink the water without ill effects since there are no chemicals mixed in with the water supply, see para. 66; it is also known that household water is potable) without an intermediary heat exchanger (no heat exchanger is disclosed).  
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malky (US 20160187894 A1) in view of Moore (US 4925093 A).
EXCEPT an air handling unit in combination with the hydronic heating coil to convey air in heat transfer communication with the hydronic heating coil. 
Moore teaches a water combination space heater and water heater, wherein the space heating apparatus including an air handling unit (100, Fig. 5) to convey air in heat transfer communication with the hydronic heating coil (103, Fig. 7).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Malky wherein the space heating apparatus also includes an air handling unit to convey air in heat transfer communication with the hydronic heating coil.  The motivation to combine is so that homes/building having both room radiators and forced air heating can benefit from the hydronic heating system of Malky.  It is common, especially in old homes to have different heating systems and it would be cost-effective to integrate the heating systems using a common boiler(s).  
Regarding claim 22, Malky discloses a water heating apparatus including the water heater and providing heated potable water (see rejection of claim 5 concerning the potable water) and heated water for space heating; a space heating apparatus, the space heating apparatus including the hydronic heating coil for accepting and conveying heated water from the water heating apparatus; a water circulating device (pumps 140, 142, 147) for controlled circulating of water between the water heating apparatus and the space heating apparatus in response to the sensors (various temperature sensors), and wherein the sensors and/or items EXCEPT wherein the space heating apparatus also includes an air handling unit to convey air in heat transfer communication with the hydronic heating coil.
Moore teaches a water combination space heater and water heater, wherein the space heating apparatus including an air handling unit (100, Fig. 5) to convey air in heat transfer communication with the hydronic heating coil (103, Fig. 7).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Malky wherein the space heating apparatus also includes an air handling unit to convey air in heat transfer communication with the hydronic heating coil.  The motivation to combine is so that homes/building having both room radiators and forced air heating can benefit from the hydronic heating system of Malky.  It is common, especially in old homes to have different heating systems and it would be cost-effective to integrate the heating systems using a common boiler(s).  
Regarding claim 23, Malky discloses (see rejection of claim 6) wherein the controller device automatically monitors a heating capacity of the water heater and the hydronic heating coil over time, and correlates measured heating loads with one or GTI-20866 MDS/ISerial No.: 16/413,253 more environmental temperatures, thermostats, user settings, and/or a supplemental heating system.

Allowable Subject Matter
 Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762